



Exhibit 10.14
CONFIDENTIAL




CONFIDENTIAL TREATMENT REQUESTED


CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. INFORMATION THAT
WAS OMITTED IN THE EDGAR VERSION HAS BEEN NOTED IN THIS DOCUMENT WITH A
PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.




AMENDMENT NO. 1
TO SECOND AMENDED AND RESTATED NANTOMICS EXCLUSIVE RESELLER AGREEMENT


This Amendment No. 1 (the “Amendment”) is made as of the date of the last
signature below and shall be effective as of October 1, 2017 (the “Amendment
Effective Date”), by and between NantHealth, Inc. (“NantHealth”) and NantOmics,
LLC (“NantOmics”).


RECITALS


Whereas, NantHealth and NantOmics are parties to that certain Second Amended and
Restated NantOmics Exclusive Reseller Agreement, effective as of June 19, 2015
(the “Agreement”);
 
Whereas, NantHealth and NantOmics wish to amend and clarify certain terms of the
Agreement.


Now, Therefore, the parties hereto, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, agree as follows:


AGREEMENT


The Agreement is hereby amended as follows:


1.    In Section 3.1 of the Agreement (Revenue Share):
a.
With respect to Omics Services completed between the Amendment Effective Date
and June 30, 2018 (the “Fee Adjustment Period”): (i) the “Fee Floor” shall be
[***] (instead of [***]) and (ii) the reference to “[***]” in the table in
Section 3.1 shall be deemed to be “[***]”.

b.
In the last paragraph of Section 3.1, the phrase “if NantHealth bills” is hereby
replaced with “if NantHealth bills following the Fee Adjustment Period”.

2.
Except as set forth in this Amendment, the Agreement is unaffected and shall
continue in full force and effect in accordance with its terms. Except as
otherwise modified or defined herein, all capitalized terms in this Amendment
have the same meanings as set forth in the Agreement. If there is conflict
between this amendment and the Agreement or any earlier amendment, the terms of
this Amendment will prevail.





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.











--------------------------------------------------------------------------------





IN WITNESS HEREOF, the parties have agreed and fully executed this Amendment.


NantHealth, Inc.                    NantOmics, LLC


By: /s/ Paul Holt         By: /s/ Charles Kim


Name: Paul Holt         Name: Charles Kim


Title: CFO         Title: eVP


Date: 12/18/2017         Date: 12/18/2017




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



